Citation Nr: 0517631	
Decision Date: 06/29/05    Archive Date: 07/07/05

DOCKET NO.  02-16 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bronchitis.

2.  Entitlement to service connection for irritable bowel 
syndrome.

3.  Entitlement to service connection for restless leg 
syndrome.

4.  Entitlement to service connection sinusitis (to include 
upper respiratory infection).

5.  Entitlement to service connection for a lumbar spine 
disability.

6.  Entitlement to service connection for a cervical spine 
disability.

7.  Entitlement to service connection for coronary artery 
disease.

8.  Entitlement to service connection for arthritis of the 
knees.

9.  Entitlement to service connection for arthritis of the 
hips.

10.  Entitlement to service connection for arthritis of the 
shoulders.

11.  Entitlement to service connection for arthritis of the 
elbows.

12.  Entitlement to service connection for arthritis of the 
hands.

13.  Entitlement to service connection for bilateral hearing 
loss.

14.  Entitlement to service connection for otitis media.

15.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for hepatitis C.

16.  Entitlement to service connection for a psychiatric 
disability, claimed as panic attacks, anxiety, and 
depression.

17.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for hypertension.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel




INTRODUCTION

The veteran served on active duty from December 1964 to April 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 2001 and May 2002 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri, which denied the benefits 
sought on appeal.

The issues of entitlement to service connection for 
sinusitis, otitis media, hepatitis C, a psychiatric 
disability, and hypertension are REMANDED and addressed in 
that section below.


FINDINGS OF FACT

1.  Bronchitis is not shown by competent medical evidence to 
have a nexus or relationship to service.

2.  Irritable bowel syndrome is not shown by competent 
medical evidence to have a nexus or relationship to service.

3.  Restless leg syndrome is not shown by competent medical 
evidence to have a nexus or relationship to service.

4.  A lumbar spine disability is not shown by competent 
medical evidence to have a nexus or relationship to service.

5.  A cervical spine disability is not shown by competent 
medical evidence to have a nexus or relationship to service.

6.  The veteran's coronary artery disease began many years 
after his active duty, and there is no indication of a nexus 
between this condition and any incident of active military 
service.

7.  The veteran's arthritis of the knees began many years 
after his active duty, and there is no indication of a nexus 
between this condition and any incident of active military 
service.

8.  The veteran's arthritis of the hips began many years 
after his active duty, and there is no indication of a nexus 
between this condition and any incident of active military 
service.

9.  The veteran's arthritis of the shoulders began many years 
after his active duty, and there is no indication of a nexus 
between this condition and any incident of active military 
service.

10.  The veteran's arthritis of the elbows began many years 
after his active duty, and there is no indication of a nexus 
between this condition and any incident of active military 
service.

11.  The veteran's arthritis of the hands began many years 
after his active duty, and there is no indication of a nexus 
between this condition and any incident of active military 
service.

12.  The veteran's hearing loss began many years after his 
active duty, and there is no indication of a nexus between 
this condition and any incident of active military service.

13.  By a decision in September 2000, the RO denied service 
connection for hepatitis C and hypertension; the veteran did 
not initiate an appeal from the 2000 decision.

14.  Evidence received since the 2000 decision is so 
significant that it must be considered to fairly decide the 
veteran's claims of entitlement to service connection for 
hepatitis C and hypertension.


CONCLUSIONS OF LAW

1.  Bronchitis was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2004).

2.  Irritable bowel syndrome was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2004).

3.  Restless leg syndrome was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2004).

4.  A lumbar spine disability was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2004).

5.  A cervical spine disability was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2004).

6.  Coronary artery disease was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2004).

7.  Arthritis of the knees was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2004).

8.  Arthritis of the hips was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2004).

9.  Arthritis of the shoulders was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(2004).

10.  Arthritis of the elbows was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(2004).

11.  Arthritis of the hands was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2004).

12.  Bilateral hearing loss was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2004).

13.  The September 2000 decision that denied entitlement to 
service connection for hepatitis C and hypertension is final.  
38 U.S.C.A. § 7105(c) (West 2002).

14.  Evidence received since the 2000 decision is new and 
material and the veteran's claims of entitlement to service 
connection for hepatitis C and hypertension have been 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Compliance with the Veterans Claims Assistance Act of 
2000 (VCAA)

On November 9, 2000, the VCAA was enacted. Pub. L. No. 106-
475, 114 Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  Among other things, the VCAA amended 38 
U.S.C.A. § 5103 to clarify VA's duty to notify claimants and 
their representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA also created 
38 U.S.C.A. § 5103A, which codifies VA's duty to assist, and 
essentially states that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Implementing regulations for the VCAA 
were subsequently enacted, which were also made effective 
November 9, 2000, for the most part. 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.159).  The 
intended effect of the implementing regulations was to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and scope of assistance VA will 
provide to claimants who file a claim for benefits.  66 Fed. 
Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 CFR 
3.159(b)(1) (2004).  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. 
§ 5103 (West 2002) and 38 CFR 3.159(b)(1) (2004).

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 CFR 3.159(b)(1) (2004).

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 CFR 
3.159(b)(1) (2004).

By letters dated April 2001, August 2001, September 2001, and 
October 2003, the RO notified the appellant of the 
information and evidence not of record that is needed, the 
information and evidence that the VA will seek to provide, 
the information and evidence the appellant must provide, and 
requested any additional evidence the appellant has that 
pertains to the claims.  38 U.S.C.A. § 5103 and 38 CFR 
3.159(b)(1) (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate his claim.  He has been made 
aware of how VA would assist him in obtaining evidence and 
information.  He has not identified any additional, relevant 
evidence that has not been requested or obtained.  Assistance 
shall also include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claims.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  The letters indicated that the RO had received his 
claims.  The letters informed the appellant of what the 
evidence must show to establish entitlement to the benefits 
he wanted.  

The appellant was informed that he had 60 days from the date 
of the letters to submit information.  The appellant was told 
of what information/evidence that had already been received.  
He was informed if there were more records to complete the 
enclosed VA Form 21-4142s, and VA would assist in obtaining 
the records.

It was noted that VA was responsible for getting relevant 
records from any Federal agency; this may include medical 
records from the military, from VA hospitals (including 
private facilities where VA authorized treatment), or from 
the Social Security Administration.

In addition, it was indicated that on the appellant's behalf, 
VA would make reasonable efforts to get relevant records not 
held by Federal agencies, which may include records from 
State or local governments, private doctors and hospitals, or 
current or former employers.

The appellant was informed that he should tell VA about any 
additional information or evidence that he wanted VA to 
obtain for him; send the evidence VA needed as soon as 
possible and be sure to put his VA file number on any 
evidence sent; and inform VA of address or phone number 
changes.

After the April, August, and September 2001, letters were 
sent, a rating decisions were issued in August 2001 and May 
2002 followed by a statements of the case in August 2002 and 
September 2004.  Additional medical records were added to the 
veteran's claims file and the veteran was afforded a VA 
audiogram and ear examination in June 2002.  For the 
aforementioned reasons, there is no reasonable possibility 
that further assistance would aid in the substantiation of 
the claims.

II.  Service connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110, 38 
C.F.R. § 3.303.  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b). Certain chronic 
disabilities, such as arteriosclerosis, hearing loss, and 
arthritis (including degenerative joint disease, i.e., 
osteoarthritis), are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

A.  Bronchitis

Background

Service medical records show that in February 1965 the 
veteran was seen with complaints of cough, sore throat, and 
chest pain.  It was noted that the throat was sore, no 
exudates; the lungs were clear.  The diagnosis was pneumonia.  
In March 1965 upper respiratory infection was noted.

X-rays of the chest from St. Louis Hospital dated in June 
1974 showed no gross pulmonary infiltrates.

Treatment records from C.B., M.D., dated in July 1981 showed 
the veteran's complaint of sore throat and chest congestion.  
Chest x-rays revealed no evidence of acute infiltration or 
consolidation.  There was no pleural effusion.  The cardiac 
and aortic silhouettes were normal in size, shape, and 
position.  The thorax was normal.  The summary indicated no 
evidence of active lung disease.

Treatment record from F.W., D.O., dated in March 1992 show 
the veteran was seen for complaints of cough and production 
of yellow sputum.  X-rays revealed both lung fields were well 
expanded with no evidence of an active infiltrate.  The heart 
appeared to be upper limits of normal in size; there were 
several small scattered hilar parenchymal granulomas present.  

A November 1994 chest x-ray from St. Luke's Hospital revealed 
the heart in the upper limits of normal; the lungs were free 
of infiltrate and there was a minimal scar or discoid 
atelectasis in the left base.  

In May 1995, the veteran was admitted to St. Joseph Health 
Center/Hospital West for a pulmonary embolus.  

A December 1996 emergency room record from Deconess Health 
Systems indicates that the veteran reported a bad cough and 
tightness in his chest for approximately 2 to 3 days.  The 
veteran was diagnosed with bronchitis.

Treatment records from Normandy Community Hospital dated in 
June 1999 show that the veteran was seen for complaints of 
dizziness and coughing up yellow sputum.  The veteran was 
diagnosed with upper respiratory infection.

Medical records from Grace Hill Neighborhood Health Center 
dated May to July 1999; the veteran was treated for various 
symptoms to include respiratory complaints.

In March 2000, the veteran was seen at Saint Louis University 
Hospital with complaints of shortness of breath and neck 
pain.  The veteran was diagnosed with chronic neck pain and 
given Flexaril.

Records from Barnes Jewish Hospital dated July 2000 show a 
diagnosis of bronchitis.

X-ray report from Barnes Jewish Hospital dated in January 
1999 showed the veteran' lungs to be clear with no pleural 
effusion or pneumothorax seen.  Calcified granulomas were 
seen within the left hilum and lingual. Heart size and 
pulmonary vasuclarity were normal.  The mediastinal contour 
was unremarkable.

Analysis

After reviewing the evidence of record, it is concluded that 
the clear preponderance of the evidence is against 
entitlement to service connection for bronchitis.  

Service medical records are negative for any complaints, 
treatment, or diagnoses of bronchitis.  The veteran was 
treated for pneumonia and an upper respiratory infection in 
February and March 1965.  

Private medical records show that the veteran was diagnosed 
with bronchitis in December 1996 and July 2000.  

There is no competent medical evidence establishing the 
clinical presence of bronchitis during the veteran's period 
of active service, or at any time prior to 1996. Based on 
this evidence, it is found that the veteran is not entitled 
to service connection for bronchitis.  The evidence shows 
that the veteran was not diagnosed with bronchitis until many 
years after his active service ended, and there are no 
medical reports of record that indicate the bronchitis is 
related to any disease or injury he had in service. 

Overall, the preponderance of the evidence is against the 
veteran's assertion that his bronchitis is a result from any 
in-service disease or injury.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304.  Therefore, his claim for service connection 
for bronchitis must be denied.

B.  Irritable bowel syndrome

Background

Service medical records show that in February 1965, the 
veteran was seen for complaints of sore throat and diarrhea.  
There was no diagnosis of irritable bowel syndrome.  

An undated medical record from Barnes Jewish Hospital 
indicated that the veteran reported abdominal pain and 
chronic diarrhea.  In a July 1987 medical report Axis III 
diagnoses included colonic diverticulae.

An examination report from Washington University School of 
Medicine dated in December 1987 noted under past medical 
history: history of colonic diverticulae with remote history 
of melena.

Treatment records from Grace Hill Neighborhood health Center 
dated January to July 1999 show the veteran's complaint of 
diarrhea.  

An endoscopy report from Forrest Park Hospital dated April 
2000 indicated a diagnosis of irritable bowel syndrome.

A May 2000 medical record from Barnes Jewish Hospital noted 
irritable bowel syndrome.

Treatment records from Saint Louis Connect Care dated July 
2000 indicate a history of chronic diarrhea ? IBS.  February 
2000 notes indicated chronic diarrhea, etiology unclear.

VA treatment records dated March to June 2000 show that the 
veteran was seen with complaints of hepatitis C, extreme neck 
pain, back pain, and shortness of breath.  It was noted that 
the veteran was ambulatory and moved without difficulty.  He 
demonstrated mobility of all extremities.  The veteran 
reported headaches and tingling from the neck to the left 
arm, fatigue and diarrhea for over one year.  An ultrasound 
of the abdomen showed large amounts of stool in the colon.  
There was no radiographic evidence of acute bowel 
obstruction.  There were no radiopaque calculi in the urinary 
tract.

In a June 2001 Vet Center letter a psychologist indicated 
that the veteran's irritable bowel syndrome had been linked 
to untreated and chronic anxiety disorders such as 
posttraumatic stress disorder (PTSD) and panic disorder.  The 
psychologist indicated that the veteran's irritable bowel 
syndrome was related to h is anxiety and depressive 
disorders.

Analysis

After reviewing the evidence of record, it is concluded that 
the clear preponderance of the evidence is against 
entitlement to service connection for irritable bowel 
syndrome.  Service medical records show that in February 
1965, the veteran was seen for complaints of sore throat and 
diarrhea.  There was no diagnosis of irritable bowel 
syndrome.  

Based on this evidence, it is found that the veteran is not 
entitled to service connection for irritable bowel syndrome.  
The evidence shows that the veteran did not have irritable 
bowel syndrome until many years after his active service 
ended, and there are no medical reports of record that 
indicate the irritable bowel syndrome is related to any 
disease or injury he had in service. 

Overall, the preponderance of the evidence is against the 
veteran's assertion that his irritable bowel syndrome is a 
result from any in-service disease or injury.  38 U.S.C.A. § 
1110; 38 C.F.R. §§ 3.303, 3.304.  Therefore, his claim for 
service connection for irritable bowel syndrome must be 
denied.

C.  Restless leg syndrome

Background

Service medical records are negative for complaints, 
treatment, or diagnosis of restless leg syndrome.  

A progress note from Connect Care dated in November 1999 
indicated that the veteran reported excessive limb movements.  
Restless leg syndrome was noted.

Treatment records from Grace Hill Neighborhood Health Center 
dated in January 2000 noted under assessment restless legs.  

Progress notes from Connect Care dated in July 2000 showed 
that the veteran reported severe leg cramps in the calves and 
feet for years usually at night.  The veteran also complained 
of restless sensation.

Analysis

After reviewing the evidence of record, it is concluded that 
the clear preponderance of the evidence is against 
entitlement to service connection for restless leg syndrome.  

Service medical records are negative for complaints, 
treatment, or diagnosis of restless leg syndrome.  

Based on this evidence, it is found that the veteran is not 
entitled to service connection for restless leg syndrome.  
The evidence shows that the veteran did not have restless leg 
syndrome until many years after his active service ended, and 
there are no medical reports of record that indicate the 
restless leg syndrome is related to any disease or injury he 
had in service. 

As the record shows no restless leg syndrome until many years 
after service and includes no competent medical opinion 
relating current restless leg syndrome to service, a 
preponderance of the evidence is against the claim.

D.  Lumbar and cervical spine disabilities

Background

Service medical records show that in January 1965, the 
veteran was seen for complaints of a sore throat and back.  
The veteran was later diagnosed with an upper respiratory 
infection and pneumonia.  The veteran's February 1965 
separation examination noted normal clinical evaluation of 
the spine, other musculoskeletal.

A progress note from Northland Orthopaedic Group Inc., dated 
in August 1984 indicated that the veteran complained 
predominantly of neck pain radiating down his left leg into 
his chest.  It was noted that the veteran was told to see a 
neurosurgeon to rule out a ruptured disc, pinched nerve and 
referred him.  It was not believed that the veteran needed to 
see an orthopaedic surgeon.

A July 1987 psychiatric examination conducted by Barnes 
Jewish Hospital noted in past medical history cervical 
radiculopathy which was followed in the neurology clinic.

Treatment records from F.W., D.O., dated in August 1991 show 
that the veteran complained of low back and neck pain.  

A progress note from Grace Hill Neighborhood Health Center 
dated August 1999 indicated that the veteran complained of 
pain in his neck, which felt like a muscle spasm.  

Health Care for the Homeless Program medical evidence dated 
February 2000 shows that the veteran complained of lower neck 
stiffness and excruciating pain in his lower back and 
tingling down his arm.  The veteran indicated that his neck 
pain had been around since 1981 and his lower back pain had 
been bothering him for about a week.

Progress notes from Connect Care dated May 1998 to March 2000 
show that the veteran complained of neck and low back pain.

Treatment records from Saint Louis University Hospital dated 
March 2000 showed that the veteran complained of severe pain 
in the neck with tingling sensation down his left arm as well 
as low back pain with pain down bilateral legs into bilateral 
calves.  He indicated this all started about 4 weeks ago.  It 
was noted that the veteran was also seeing a chiropractor.  

VA treatment records dated March to June 2000 show that the 
veteran was seen with complaints of hepatitis C, extreme neck 
pain, back pain, and shortness of breath.  It was noted that 
the veteran was ambulatory and moved without difficulty.  He 
demonstrated mobility of all extremities.  The veteran 
reported headaches and tingling from the neck to the left 
arm, fatigue and diarrhea for over one year.  An ultrasound 
of the abdomen showed degenerative spurs involving the lumbar 
vertebrae.  Degenerative changes were noted in the hip joints 
bilaterally.

Medical records from Barnes Jewish Hospital dated in May 2000 
indicated that the veteran reported chronic back pain for 
many years.  

X-ray reports from Connect Care dated in June 2000 showed 
degenerative osteoarthritis of the lumbar spine with evidence 
of degenerative disc disease at L3-L4 and mild levoscoliosis 
of the lumbar spine.  X-rays of the cervical spine showed 
mild degenerative osteoarthritis; straightening of the 
cervical lordosis probably by muscle spasm.

Analysis

After reviewing the evidence of record, it is concluded that 
the clear preponderance of the evidence is against 
entitlement to service connection for a lumbar or cervical 
spine disability.

Service medical records are negative for complaints, 
treatment, or diagnosis of a lumbar or cervical spine 
condition.  Although the veteran complained of back pain in 
January 1965 it was related to his upper respiratory 
infection and pneumonia, which was later, diagnosed.

Based on this evidence, it is found that the veteran is not 
entitled to service connection for a lumbar or cervical spine 
disability.  The evidence shows that the veteran did not have 
a lumbar or cervical spine disability until many years after 
his active service ended, and there are no medical reports of 
record that indicate these disabilities are related to any 
disease or injury he had in service. 

As the record shows no lumbar or cervical spine disability 
until many years after service and includes no competent 
medical opinion relating current disabilities to service, a 
preponderance of the evidence is against the claim.

E.  Coronary artery disease

Background

Service medical records are negative for any complaints, 
treatment, or diagnosis of coronary artery disease.  In 
February 1965 the veteran was seen for complaints of a sore 
throat and pain in his chest.  He was later diagnosed with 
upper respiratory infection and pneumonia.  The veteran's 
February 1965 separation examination noted normal clinical 
evaluation of the heart; lungs and chest; and vascular 
system.  The veteran's blood pressure was noted as 126/80.

Medical records from Christian Hospital dated in May 1987 
showed that the veteran was admitted after an episode of 
paroxysmal atrial tachycardia.  It was noted that apparently 
the veteran had been known to have dysrhythmia several years 
ago and was admitted to Barnes Hospital.  At that time he 
underwent cardiac evaluation and was discharged without 
medication.  He was admitted to the hospital without any 
medications and he had been experiencing these palpitations 
on an off with relative frequency.  He was placed on 
Digitalis, glycoside and was subsequently placed on long 
acting Verapamil for cardiac dysrhythmia and hypertension.  
He did not have any more recurrence of the tachyarrhythmia 
and his blood pressure was relatively well controlled.  He 
was eventually discharged with those medications.

Medical records from Saint Luke's Hospital dated in November 
1994 showed that the veteran was seen for complaints of 
weakness and dizziness.  It was noted that the veteran had 
high blood pressure.  Sinus tachycardia was noted.

An ECG taken at St. John's Mercy hospital in December 1994 
showed sinus tachycardia; possible inferior myocardial 
infarct.  The assessment was anxiety reaction.

In September 1998, the veteran was admitted to Memorial 
Hospital for complaints of chest pressure and weakness.  The 
veteran's past medical history noted panic attacks and 
hypertension.  The heart had regular rate and rhythm without 
gallop, murmur or rub.  There were no carotid bruits.  Radial 
and pedal pulses were intact.  EKG on admission showed sinus 
tachycardia.  The examiner noted on impression chest pain in 
a person with several cardiac risk factors with some EKG 
changes, although enzymes so far were negative.  The examiner 
indicated that he would be worried about coronary artery 
disease.  There was the possibility that hypertension was 
responsible for the veteran's pain or panic anxiety.  It was 
noted that the veteran was out of Xanax and Imipramine.  

The veteran was admitted and echocardiogram showed evidence 
of diastolic dysfunction; cardiac catheterization showed a 70 
percent distal LAD lesion distal to the branches; mid 
proximal LAD diffuse lesion at 30 percent and a first 
diagonal with a 60 to 70 percent lesion.  The principal 
diagnoses included: coronary artery disease; hypertension; 
elevated glucose; and anxiety panic attacks.

An imaging report from Normandy hospital dated in November 
1998 showed the lung fields to be adequately aerated without 
obvious infiltrate or effusion.  The heart and mediastinal 
contour were within normal limits with arteriosclerotic 
plaque seen in the aorta.

Medical records from Saint Louis University Hospital dated in 
March 2000 showed that the veteran complained of shortness of 
breath and neck pain.  He indicated he had pain in his neck 
tingling down his left arm with pain in legs and calves.

Analysis

After reviewing the evidence of record, it is concluded that 
the clear preponderance of the evidence is against 
entitlement to service connection for coronary artery 
disease.

Service medical records are negative for complaints, 
treatment, or diagnosis of coronary artery disease.  Although 
the veteran complained of chest pain in January 1965 it was 
related to his upper respiratory infection and pneumonia, 
which was later, diagnosed.

Based on this evidence, it is found that the veteran is not 
entitled to service connection for coronary artery disease.  
The evidence shows that the veteran did not have coronary 
artery disease until many years after his active service 
ended, and there are no medical reports of record that 
indicate this disability is related to any disease or injury 
he had in service. 

As the record shows no coronary artery disease until many 
years after service and includes no competent medical opinion 
relating the current disability to service, a preponderance 
of the evidence is against the claim.



F.  Arthritis of the knees, hips, shoulders, elbows, and 
hands

Background

Service medical records are negative for complaints, 
treatment, or diagnoses of arthritis of the knees, hips, 
shoulder, elbows, or hands.  In January 1965, the veteran was 
seen after indicating he had pulled a muscle in his shoulder 
and arm.  He was advised to use heat and liniment to the area 
and was given light duty.  The February 1965 separation 
examination shows normal clinical evaluation of the upper and 
lower extremities.

Medical records from Barnes Hospital dated in November 1987 
noted past medical history to include cervical radiculopathy 
with secondary head, neck, and shoulder pain.

Treatment records from F.W., D.O., dated August 1991 to May 
1992 show right elbow epicondylitis.

Treatment records from Connect Care dated in July 2000 
indicate that the veteran complained that his hands cramped 
up and he could not extend his fingers.  

Progress notes from BJC Health System dated August to 
December 2000 showed the veteran's complaints of shoulder 
pain.

Undated medical records from an unnamed source indicate that 
the veteran complained of pain in his neck, shoulders, and 
back, which shot down into his legs.

Analysis

After reviewing the evidence of record, it is concluded that 
the clear preponderance of the evidence is against 
entitlement to service connection for arthritis of the knees, 
hips, shoulders, elbows, and hands.

Service medical records are negative for complaints, 
treatment, or diagnoses of arthritis.  

Based on this evidence, it is found that the veteran is not 
entitled to service connection for arthritis of the knees, 
hips, shoulders, elbows, and hands.  The evidence shows that 
the veteran did not have arthritis until many years after his 
active service ended, and there are no medical reports of 
record that indicate these disabilities are related to any 
disease or injury he had in service. 

As the record shows no arthritis of the knees, hips, 
shoulders, elbows, and hands until many years after service 
and includes no competent medical opinion relating the 
current disabilities to service, a preponderance of the 
evidence is against the claims.

G.  Hearing loss

Background

The veteran's enlistment examination dated in December 1964 
showed pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
-5
-5
-5
-5
0
LEFT
15
-5
-10
0
-5

The veteran's separation examination dated in February 1965 
showed pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
10
-
5
LEFT
5
10
5
-
5

In March 1965 the veteran's right tempanic membrane had 
limited mobility and contained serous fluid.  It was noted 
that the PE tube was removed from the left ear.  Audio was 
noted as normal on the left and the note indicated that PE 
tube might be needed on the right but would defer.  

An undated emergency room record from M.H., M.D., noted that 
the veteran was seen for an earache.  The diagnosis was 
otitis media.  

VA medical records dated in February 2002 indicate that the 
veteran was seen for an auditory brainstem response 
evaluation upon referral from ENT.  It was noted that the 
veteran was seen for an audiogram in January 2001 and 
thresholds indicated a mild sensorineural hearing loss 
bilaterally with a slight asymmetry worse to the left ear at 
2000 Hz.  Word recognition scores indicated slight difficulty 
bilaterally.  The interpretation noted that all latencies and 
interpeak latencies were within normal limits bilaterally.  
Wave morphology was good.  Test results were not suggestive 
of retrocochelear pathology.  

At his June 2002 VA ear disease examination; the examiner 
noted that the veteran's military enlistment audiogram in 
1964 was normal as was his separation audiogram in 1965.  The 
veteran reported that while in basic training he had an 
episode of otitis media, which was treated.  He stated that 
over the years, he had occasional episodes of ear infections, 
which required antibiotics.  He indicated that over the past 
few years these seemed to have increased to some degree, 
requiring antibiotics about four times a year.  It was noted 
that the veteran seemed to respond well to the antibiotics.  
The veteran reported that after service he worked as a 
storage clerk and was not around much noise until his last 
year of work when he was in a machine shop and was around a 
fair amount of noise.  He complained of decreased hearing and 
constant tinnitus dating back to the service.  The examiner 
noted that an audiogram in January 2001 showed a 30 dB 
hearing loss in all frequencies in both ears.  

The examiner opined that he did not see enough evidence to 
relate the veteran's hearing loss to his history of any 
military problems, as the episode of otitis media in the ears 
in the service appeared to resolve without difficulty and his 
discharge audiogram was normal.  In an addendum to this 
examination, the examiner further indicated that it was less 
likely than not that the veteran's current hearing loss was 
related to his ear infections in the service.  

At his June 2002 VA audiogram examination, the veteran 
reported constant ear infections since his time in the 
military.  He indicated that bilateral PE tubes were placed 
in his ears while in service.  The veteran also complained of 
dizziness, and stated that he currently had middle ear fluid 
at least on the right side.

On the audiological evaluation pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
30
30
30
25
LEFT
30
15
15
10
15

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 98 percent in the left ear.

The examiner noted mild sensorineural loss, worse right than 
left with good speech recognition bilaterally.  It was noted 
that the veteran was evaluated for his asymmetrical loss in 
February 2002 with an Auditory Brainstem Response (ABR) test, 
which was normal (not suggestive of retrocochlear 
involvement).

Analysis

For the purpose of applying the laws of VA, impaired hearing 
will be considered a disability when: (1) the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000 or 
4000 Hertz is 40 decibels or greater; (2) when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000 or 4000 Hertz are 26 decibels or greater; or (3) 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  See 38 C.F.R. § 3.385.

Presumptive service connection is not warranted because there 
is no evidence showing manifestations of hearing loss within 
the first post-service year.  There was a considerable length 
of time between the veteran's separation from service and his 
initial diagnosis of hearing loss.  See Maxson v. West, 12 
Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) 
[service incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service].

At his June 2002 VA examination, the examiner noted that at 
the time of the veteran's discharge from service, he had 
normal hearing sensitivity as evidenced by his separation 
audiogram in February 1965.  The opined that it was less 
likely than not that the veteran's current hearing loss was 
related to his ear infections in the service.  

The clear preponderance of the evidence supports a finding 
that the veteran's bilateral hearing loss is not the result 
of any disease or injury in service.

III.  New and material evidence

Service connection for the claim may now be considered on the 
merits only if new and material evidence has been received 
since the time of the prior adjudication.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).

Consideration must be given to the question of whether new 
and material evidence has been received because it goes to 
the Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366, 1369 (Fed. Cir. 2001).  If it is found that no 
such evidence has been offered, that is where the analysis 
must end, and what the RO may have determined in that regard 
is irrelevant.  Id.  Further analysis, beyond consideration 
of whether the evidence received is new and material, is 
neither required nor permitted.  Id. at 1384; see also Butler 
v. Brown, 9 Vet. App. 167, 171 (1996).

In September 1998, the United States Court of Appeals for the 
Federal Circuit issued an opinion which overturned the test 
for materiality established by the United States Court of 
Appeals for Veterans Claims (Court) in Colvin v. Derwinski, 1 
Vet. App. 171, 174 (1991) (the so-called "change in outcome" 
test).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
The Federal Circuit in Hodge mandated that materiality be 
determined solely in accordance with the definition provided 
in 38 C.F.R. § 3.156(a).  (It is noted that 38 C.F.R. § 
3.156(a) was amended in August 2001. However, that amendment 
is applicable only to claims filed on or after August 29, 
2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001)).

Under 38 C.F.R. § 3.156(a) (2002), evidence is considered 
"new" if it was not of record at the time of the last final 
disallowance of the claim and if it is not merely cumulative 
or redundant of other evidence that was then of record.  See 
also Struck v. Brown, 9 Vet. App. 145, 151 (1996); Blackburn 
v. Brown, 8 Vet. App. 97, 102 (1995); Cox v. Brown, 5 Vet. 
App. 95, 98 (1993).  "Material" evidence is evidence which 
bears directly and substantially upon the specific matter 
under consideration, and which by itself or in connection 
with evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  See 38 C.F.R. § 3.156(a); Hodge, supra; cf. Duty 
to Assist, 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.156(a)) (new and 
material evidence is defined differently for claims filed on 
or after August 29, 2001).  In determining whether evidence 
is new and material, the "credibility of the evidence is to 
be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

It is noted that the veteran's claim's for service connection 
for hepatitis C and hypertension were denied in a RO letter 
dated in September 2000 on the basis that the veteran did not 
submit a well grounded claim.  In addition, a letter from the 
Vet Center dated in June 2001 contained an opinion by a 
psychologist that the veteran's hypertension was linked to 
emotional stress in military service.

Since the law has changed concerning well-grounded claims and 
the veteran submitted an opinion linking his current 
hypertension to service, it is found that the veteran's claim 
must be reopened to fairly decide the veteran's claims. 

Accordingly, new and material evidence has been submitted to 
reopen the claims of service connection for hepatitis C and 
hypertension.


ORDER

Entitlement to service connection for bronchitis is denied.

Entitlement to service connection for irritable bowel 
syndrome is denied.

Entitlement to service connection for restless leg syndrome 
is denied.

Entitlement to service connection for a lumbar spine 
disability is denied.

Entitlement to service connection for a cervical spine 
disability is denied.

Entitlement to service connection for coronary artery disease 
is denied.

Entitlement to service connection for arthritis of the knees 
is denied.

Entitlement to service connection for arthritis of the hips 
is denied.

Entitlement to service connection for arthritis of the 
shoulders is denied.

Entitlement to service connection for arthritis of the elbows 
is denied.

Entitlement to service connection for arthritis of the hands 
is denied

Entitlement to service connection for bilateral hearing loss 
is denied.

New and material evidence has been received to reopen the 
veteran's claim of entitlement to service connection for 
hepatitis C.  The appeal is granted to this extent only.

New and material evidence has been received to reopen the 
veteran's claim of entitlement to service connection for 
hypertension.  The appeal is granted to this extent only.


REMAND

Service medical records show that the veteran was treated for 
sinusitis and otitis media while in service.  It is noted 
that the veteran currently has diagnoses of sinusitis and 
otitis media.  Although the veteran underwent a VA ear 
disease examination in June 2002, the examiner did not give a 
clear opinion as to whether it is at least as likely as not 
that the veteran's otitis media in service was related to his 
current diagnosis of otitis media.  The examiner did opine 
that it was less likely than not that the veteran's hearing 
loss was related to his ear infections in military service, 
but was not clear on the relationship between the treatment 
for otitis media in service and his current diagnosis.  
Therefore, VA examinations should be scheduled and opinions 
obtained.

In May 2000, the veteran filed a claim for hearing loss, 
lower back and neck pain, high blood pressure, and 
posttraumatic stress disorder (PTSD).  The RO issued a 
decision dated in September 2000 indicating that the veteran 
had not submitted well-grounded claims for the disabilities.

By a letter dated in July 2001, the veteran requested that 
his claim for PTSD be dropped and instead he wanted to apply 
for service connection for depression (psychiatric 
disability).  The claim was adjudicated as a request to re-
open the request for service connection for PTSD, and the RO 
denied the request to re-open based on a finding that there 
was no new and material evidence.  However, the laws and 
regulations applicable to PTSD claims are not the same as 
those applicable to other claims for psychiatric disability.  
For this reason, the current claim for service connection for 
a psychiatric disability should be adjudicated as a new claim 
and not as an attempt to re-open the claim for service 
connection for PTSD.  Accordingly, the current claim for 
service connection for a psychiatric disability must be re-
adjudicated.

As noted above the veteran's claims for service connection 
for hepatitis C and hypertension were reopened due to the 
elimination of well-grounded claims and an opinion rendered 
by the Vet Center psychologist linking the veteran's 
hypertension to service.  Therefore, VA examinations should 
be scheduled and opinions obtained.

Accordingly, this case is REMANDED for the following:

1.  The veteran should be scheduled for a 
VA examination to ascertain the nature 
and etiology of his sinusitis, otitis 
media, hepatitis C, and hypertension.  It 
is imperative that the claims file be 
made available to the examiner for review 
in connection with the examination, and 
all indicated special studies and tests 
should be accomplished. The report of the 
examination must include responses to 
each of the following items:

          A.  The examiner should state 
whether the veteran has sinusitis, otitis 
medial, hepatitis C, and hypertension.

          B.  For each diagnosis reported 
in response to item A, above, the 
examiner should state a medical opinion 
as to whether it is at least as likely as 
not that the disorders are the result of 
any disease or injury in service.  A 
complete rationale for the opinion must 
be provided.

2.  The veteran's claim for service 
connection for a psychiatric disability 
should be re-adjudicated as a new and 
separate claim, and not as a request to 
re-open the claim for service connection 
for PTSD.   

3.  The RO must ensure that all notice 
and duty-to-assist provisions of VCAA are 
properly applied in the development of 
the appellant's claims.

4.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the issues on appeal.  
If the benefits are not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond before the record is returned 
to the Board for future review.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order. By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


